              Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  WILLIAM SIMS, JR.,
                                                     Civil Action No.
                      Plaintiff,
                                                     COMPLAINT FOR VIOLATIONS
       v.                                            OF THE FEDERAL SECURITIES
                                                     LAWS


                                                     JURY TRIAL DEMANDED
   NUANCE COMMUNICATIONS, INC.,
   LLOYD CARNEY, MARK BENJAMIN,
   DANIEL BRENNAN, THOMAS
   EBLING, BOB FINOCCHIO, LAURA
   KAISER, MICHAEL KATZ, MARK
   LARET, and SANJAY VASWANI,


                      Defendants.



       Plaintiff William Sims, Jr. (“Plaintiff”) by and through his undersigned attorneys, brings

this action on behalf of himself, and alleges the following based upon personal knowledge as to

those allegations concerning Plaintiff and, as to all other matters, upon the investigation of

counsel, which includes, without limitation: (a) review and analysis of public filings made by

Nuance Communications, Inc. (“Nuance” or the “Company”) and other related parties and non-

parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Nuance and the

Defendants.
            Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 2 of 15




                                 SUMMARY OF THE ACTION

       1.       This is an action brought by Plaintiff against Nuance and the Company’s Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of Section 14(a) and

20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9,

17 C.F.R. 240.14a-9, in connection with the proposed sale of the Company to Microsoft

Corporation (“Microsoft”).

       2.       On April 11, 2021, the Company entered into an Agreement and Plan of Merger

(the “Merger Agreement”) with Microsoft. Pursuant to the terms of the Merger Agreement the

Company’s shareholders will receive $56.00 in cash per share of Nuance common stock owned

(the “Merger Consideration”).

       3.       On May 5, 2021, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading proxy statement with the SEC (the “Proxy Statement”), in violation of Sections 14(a)

and 20(a) of the Exchange Act.

       4.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Nuance and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule

14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Nuance

shareholders before the vote on the Proposed Transaction or, in the event the Proposed

Transaction is consummated, recover damages resulting from the Defendants’ violations of the

Exchange Act.




                                                  2
              Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 3 of 15




                                 JURISDICTION AND VENUE

        5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

        6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                          THE PARTIES

        8.      Plaintiff is, and has been at all times relevant hereto, the owner of Nuance shares.

        9.      Defendant Nuance is incorporated under the laws of Delaware and has its

principal executive offices located at 1 Wayside Road, Burlington, Massachusetts 01803. The

Company’s common stock trades on the NASDAQ under the symbol “NUAN.”

        10.     Defendant Lloyd Carney (“Carney”) is and has been the Chairman of the Board of

Directors of Nuance at all times during the relevant time period.

        11.     Defendant Mark Benjamin (“Benjamin”) is and has been the Chief Executive

Officer (“CEO”) and a director of Nuance at all times during the relevant time period.

        12.     Defendant Daniel Brennan (“Brennan”) is and has been a director of Nuance at all

times during the relevant time period.




                                                  3
             Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 4 of 15




       13.     Defendant Thomas Ebling (“Ebling”) is and has been a director of Nuance at all

times during the relevant time period.

       14.     Defendant Bob Finocchio (“Finocchio”) is and has been a director of Nuance at

all times during the relevant time period.

       15.     Defendant Laura Kaiser (“Kaiser”) is and has been a director of Nuance at all

times during the relevant time period.

       16.     Defendant Michal Katz (“Katz”) is and has been a director of Nuance at all times

during the relevant time period.

       17.     Defendant Mark Laret (“Laret”) is and has been a director of Nuance at all times

during the relevant time period.

       18.     Defendant Sanjay Vaswani (“Vaswani”) is and has been a director of Nuance at

all times during the relevant time period.

       19.     Defendants Carney, Benjamin, Brennan, Ebling, Finocchio, Kaiser, Katz, Laret

and Vaswani are collectively referred to herein as the “Individual Defendants.”

       20.     The Individual Defendants, along with Defendant Nuance, are collectively

referred to herein as “Defendants.”

                                   SUBSTANTIVE ALLEGATIONS

                                    Background of the Company

       21.     Nuance is a is a technology pioneer with market leadership in conversational AI

and ambient intelligence. A full-service partner trusted by 77 percent of U.S. hospitals and 85

percent of the Fortune 100 companies worldwide, Nuance creates intuitive solutions that amplify

people’s ability to help others.




                                                4
             Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 5 of 15




                    The Company Announces the Proposed Transaction

       22.    On April 12, 2021, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       REDMOND, Wash., and BURLINGTON, Mass. – April 12, 2021 – Microsoft
       Corp (Nasdaq: MSFT) and Nuance Communications, Inc. (Nasdaq: NUAN) today
       announced they have entered into a definitive agreement under which Microsoft
       will acquire Nuance for $56.00 per share, implying a 23% premium to the closing
       price of Nuance on Friday, April 9, in an all-cash transaction valued at $19.7
       billion, inclusive of Nuance’s net debt. Nuance is a trusted cloud and AI software
       leader representing decades of accumulated healthcare and enterprise AI
       experience. Mark Benjamin will remain CEO of Nuance, reporting to Scott
       Guthrie, executive vice president of Cloud & AI at Microsoft. The transaction is
       intended to close this calendar year.

       Microsoft has accelerated its efforts to provide industry-specific cloud offerings to
       support customers and partners as they respond to disruption and new
       opportunities. These efforts include the Microsoft Cloud for Healthcare,
       introduced in 2020, which aims to address the comprehensive needs of the rapidly
       transforming and growing healthcare industry. Today’s acquisition announcement
       represents the latest step in Microsoft’s industry-specific cloud strategy.

       Nuance is a pioneer and a leading provider of conversational AI and cloud-based
       ambient clinical intelligence for healthcare providers. Nuance’s products include
       the Dragon Ambient eXperience, Dragon Medical One and PowerScribe One for
       radiology reporting, all leading clinical speech recognition SaaS offerings built on
       Microsoft Azure. Nuance’s solutions work seamlessly with core healthcare
       systems, including longstanding relationships with Electronic Health Records
       (EHRs), to alleviate the burden of clinical documentation and empower providers
       to deliver better patient experiences. Nuance solutions are currently used by more
       than 55% of physicians and 75% of radiologists in the U.S., and used in 77% of
       U.S. hospitals. Nuance’s Healthcare Cloud revenue experienced 37% year-over-
       year growth in Nuance’s fiscal year 2020 (ended September 2020).

       Microsoft’s acquisition of Nuance builds upon the successful existing partnership
       between the companies that was announced in 2019. By augmenting the
       Microsoft Cloud for Healthcare with Nuance’s solutions, as well as the benefit of
       Nuance’s expertise and relationships with EHR systems providers, Microsoft will
       be better able to empower healthcare providers through the power of ambient
       clinical intelligence and other Microsoft cloud services. The acquisition will
       double Microsoft’s total addressable market (TAM) in the healthcare provider
       space, bringing the company’s TAM in healthcare to nearly $500 billion. Nuance
       and Microsoft will deepen their existing commitments to the extended partner



                                                5
     Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 6 of 15




ecosystem, as well as the highest standards of data privacy, security and
compliance.

“Nuance provides the AI layer at the healthcare point of delivery and is a pioneer
in the real-world application of enterprise AI,” said Satya Nadella, CEO,
Microsoft. “AI is technology’s most important priority, and healthcare is its most
urgent application. Together, with our partner ecosystem, we will put advanced
AI solutions into the hands of professionals everywhere to drive better decision-
making and create more meaningful connections, as we accelerate growth of
Microsoft Cloud for Healthcare and Nuance.”

Beyond healthcare, Nuance provides AI expertise and customer engagement
solutions across Interactive Voice Response (IVR), virtual assistants, and digital
and biometric solutions to companies around the world across all industries. This
expertise will come together with the breadth and depth of Microsoft’s cloud,
including Azure, Teams, and Dynamics 365, to deliver next-generation customer
engagement and security solutions.

“Over the past three years, Nuance has streamlined its portfolio to focus on the
healthcare and enterprise AI segments, where there has been accelerated demand
for advanced conversational AI and ambient solutions,” said Mark Benjamin,
CEO, Nuance. “To seize this opportunity, we need the right platform to bring
focus and global scale to our customers and partners to enable more personal,
affordable and effective connections to people and care. The path forward is
clearly with Microsoft — who brings intelligent cloud-based services at scale and
who shares our passion for the ways technology can make a difference. At the
same time, this combination offers a critical opportunity to deliver meaningful
and certain value to our shareholders who have driven and supported us on this
journey.”

The transaction has been unanimously approved by the Boards of Directors of
both Nuance and Microsoft. The deal is intended to close by the end of this
calendar year and is subject to approval by Nuance’s shareholders, the satisfaction
of certain regulatory approvals, and other customary closing conditions.

Upon closing, Microsoft expects Nuance’s financials to be reported as part of
Microsoft’s Intelligent Cloud segment. Microsoft expects the acquisition to be
minimally dilutive (less than 1 percent) in fiscal year 2022 and to be accretive in
fiscal year 2023 to non-GAAP earnings per share, based on the expected close
timeframe. Non-GAAP excludes expected impact of purchase accounting
adjustments, as well as integration and transaction-related expenses. The
acquisition will not impact the completion of its existing share repurchase
authorization.

                                 *      *       *




                                        6
             Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 7 of 15




       Goldman Sachs & Co. LLC is acting as exclusive financial advisor to Microsoft,
       while Simpson Thacher & Bartlett LLP is acting as its legal advisor. Evercore is
       acting as exclusive financial advisor to Nuance, while Paul, Weiss, Rifkind,
       Wharton & Garrison LLP is acting as its legal advisor.

                       FALSE AND MISLEADING STATEMENTS
               AND/OR MATERIAL OMISSIONS IN THE PROXY STATEMENT

       23.    On May 5, 2021, the Company authorized the filing of the Proxy Statement with

the SEC. The Proxy Statement recommends that the Company’s shareholders vote in favor of

the Proposed Transaction.

       24.    Defendants were obligated to carefully review the Proxy Statement prior to its

filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions.          However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       25.    The Proxy Statement contains projections prepared by the Company’s and

Microsoft’s management concerning the Proposed Transaction, but fails to provide material

information concerning such.

       26.    The SEC has repeatedly emphasized that disclosure of non-GAAP projections can

be inherently misleading, and has therefore heightened its scrutiny of the use of such

projections. 1 Indeed, on May 17, 2016, the SEC’s Division of Corporation Finance released new



1
  See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
Evolving Views, Harvard Law School Forum on Corporate Governance and Financial
Regulation (June 24, 2016), available at https://corpgov.law.harvard.edu/2016/06/24/non-gaap-
financial-measuresthesecs evolving-views/; Gretchen Morgenson, Fantasy Math Is Helping


                                                7
               Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 8 of 15




and updated Compliance and Disclosure Interpretations (“C&DIs”) on the use of non-GAAP

financial measures that demonstrate the SEC’s tightening policy. 2 One of the new C&DIs

regarding forward-looking information, such as financial projections, explicitly requires

companies to provide any reconciling metrics that are available without unreasonable efforts.

       27.      In order to make management’s projections included in the Proxy Statement

materially complete and not misleading, Defendants must provide a reconciliation table of the

non-GAAP measures to the most comparable GAAP measures.

       28.      Specifically, with respect to the Company’s projections, the Company must

disclose the line item projections for the financial metrics that were used to calculate the non-

GAAP measures, including: (i) Adjusted EBITDA and (ii) Unlevered Free Cash Flow.

       29.      Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction.    Specifically, the above information would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.

                      Material False and Misleading Statements or Material
               Misrepresentations or Omissions Regarding Evercore’s Financial Opinion

       30.      The Proxy Statement contains the financial analyses and opinion of Evercore Inc.

(“Evercore”) concerning the Proposed Transaction, but fails to provide material information

concerning such.


Companies Spin Losses Into Profits, N.Y. Times, Apr. 22, 2016, available at
http://www.nytimes.com/2016/04/24/business/fantasy-mathis-helping-companies-spin-ossesinto-
profits.html?_r=0.
2
 Non-GAAP Financial Measures, Compliance & Disclosure Interpretations, U.S. SECURITIES
AND       EXCHANGE          COMMISSION           (May     17,     2017), available   at
https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                 8
               Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 9 of 15




         31.    With respect to Evercore’s Selected Public Company Trading Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the companies observed

by Evercore in the analysis; (ii) the basis for Evercore’s selection of a reference range of

enterprise value / Adjusted EBITDA multiples of 30.0x–40.0x; (iii) the basis for Evercore’s

selection of a reference range of equity value / LFCF multiples of 40.0x –50.0x; (iv) the

Company’s LFCF; (v) the Company’s net debt; (vi) the number of fully diluted shares of the

Company’s common stock; (vii) the basis for Evercore’s selection of a reference range of

enterprise value / revenue multiples of 8.0x –11.0x; (viii) the basis for Evercore’s selection of a

reference range of enterprise value / Adjusted EBITDA multiples of 20.0x –30.0x; and (ix) the

basis for Evercore’s selection of a reference range of equity value / LFCF multiples of 30.0x –

40.0x.

         32.    With respect to Evercore’s Sum-of-the-Parts Discounted Cash Flow Analysis, the

Proxy Statement fails to disclose: (i) the terminal values for the Company; (ii) the inputs and

assumptions underlying Evercore’s use of perpetuity growth rates of 3.5% to 4.5%; (iii) the

inputs and assumptions underlying Evercore’s use of the discount rates ranging from 8.0% to

9.0%; (iv) the Company’s weighted cost of capital; (v) the basis for Evercore’s application of a

revenue multiple of 15.0x –20.0x; and (vi) the inputs and assumptions underlying Evercore’s use

of the discount rates ranging from 17.5% to 22.5%.

         33.    With respect to Evercore’s Equity Research Analyst Price Targets analysis, the

Proxy Statement fails to disclose the specific price targets observed as well as the sources

thereof.




                                                9
                Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 10 of 15




          34.     With respect to Evercore’s Selected HC & ENT Transactions Analysis for the

Company, the Proxy Statement fails to disclose the individual multiples and metrics for the

transactions observed by Evercore in the analysis

          35.     With respect to Evercore’s Selected Vertical Software Transactions Analysis for

the Company, the Proxy Statement fails to disclose the individual multiples and metrics for the

transactions observed by Evercore in the analysis.

          36.     With respect to Evercore’s Premiums Paid Analysis, the Proxy Statement fails to

disclose the specific transactions and premiums observed by Evercore in the analysis.

          37.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.

          38.     Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                               COUNT I

                       (Against All Defendants for Violations of Section 14(a)
                  of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.



                                                    10
             Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 11 of 15




       40.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       41.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       42.     Defendants have issued the Proxy Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement, which fails to provide critical information

regarding, among other things, the financial projections for the Company.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such information




                                                     11
             Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 12 of 15




to shareholders although they could have done so without extraordinary effort.

       44.     The Defendants knew or were negligent in not knowing that the Proxy Statement

is materially misleading and omits material facts that are necessary to render it not misleading.

The Defendants undoubtedly reviewed and relied upon the omitted information identified above

in connection with their decision to approve and recommend the Proposed Transaction.

       45.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Proxy Statement, rendering the sections

of the Proxy Statement identified above to be materially incomplete and misleading. Indeed, the

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy Statement and review it carefully before it was disseminated, to corroborate that there are

no material misstatements or omissions.

       46.     The Defendants were, at the very least, negligent in preparing and reviewing the

Proxy Statement. The preparation of a Proxy Statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Defendants were negligent in choosing to omit material information from the Proxy Statement or

failing to notice the material omissions in the Proxy Statement upon reviewing it, which they

were required to do carefully as the Company’s directors. Indeed, the Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and the

preparation of the Company’s financial projections.

       47.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       48.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s




                                               12
                Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 13 of 15




equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

                              (Against the Individual Defendants for
                          Violations of Section 20(a) of the Exchange Act)

          49.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.     The Individual Defendants acted as controlling persons of Nuance within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Nuance, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          51.     Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed



                                                    13
             Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 14 of 15




Transaction. They were thus directly involved in preparing this document.

       53.     In addition, as set forth in the Proxy Statement sets forth at length and described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Proxy Statement purports to describe the various issues and information

that the Individual Defendants reviewed and considered. The Individual Defendants participated

in drafting and/or gave their input on the content of those descriptions.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       56.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the Proxy

Statement that does not contain any untrue statements of material fact and that states all material

facts required in it or necessary to make the statements contained therein not misleading;




                                                 14
            Case 1:21-cv-04271 Document 1 Filed 05/12/21 Page 15 of 15




       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: May 12, 2021                                            Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               1190 Broadway,
                                                               Hewlett, New York 11557
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 15
